MARVIN, District Judge.
This ship, laden with 2,737 bales of cotton and 60 tons of lead, bound from New Orleans to Boston, during the night of the 18th of March last ran aground, four or five miles west of Sombero light, and about two miles from the land. The ship struck and rolled heavily upon the bottom, and drove around, so as to head to the southward. She sprung a leak soon after striking, and when boarded by the wreckers early in the morning she had seven feet of water in her. She lay in some three feet less water than she drew. The wreckers put a powerful steam pump on board of the ship, by means of which the ship was kept free of" water and without which full one-half of the cargo would have been greatly damaged, and the ship could never have been got off. They carried out the ship’s two anchors, lightened the ship of 1,825 bales of cotton, and heaved her off the reef, and brought her to this port. Fifteen vessels, whose aggregate tonnage is 947 tons, carrying in all 143-*1077men, were employed five days and nights in this service. The weather was good, and the ship was in no impending danger of going to pieces or becoming any more injured, in the position where she lay; but she could not be got off without being lightened to the extent she was, nor without the use of the pump. The ship and cargo may be estimated at the value of $130,000; the ship being valued at $12,000, and the cargo at $118,000. I think $20,540 is a reasonable salvage for the services rendered.
It is therefore ordered, adjudged, and decreed that the libelants have and recover in full compensation for their services the sum of $20,540 and their costs of suit, and that upon the payment thereof the marshal restore said ship and cargo to the master thereof, for and on account of whom it may concern.
That it be referred to Mr. Baldwin to divide the salvage so decreed among the salvors according to their several interests, and that in making such division he admit the schooner Fairy to share among the vessels first at the wreck at her regular tonnage and men; and that he allow for the use of the pump twenty-five dollars a day for 19 days ($475), fifty dollars for the services of the engineer from steamer Atlantic, and fifteen dollars for coal from that vessel; in all $540.